Per Curiam.

The practice of law is a privilege conferred during good behavior, rather than a right. Disciplinary proceedings are civil in nature, more for the protection of the public than for punishment of the respondent.
Misconduct on the part of an attorney may not be excused on the ground that he lacked the mental ability to cope with the ethical requirements of the legal profession. Although respondent was released from the hospital in January 1966 and was determined by a physician to be mentally competent in July 1966, the record does not show any effort on his part to make restitution since the latter time.
The objections of the respondent are overruled, the report of the board is confirmed, and respondent is suspended indefinitely from the practice of law.

Beport confirmed and judgment accordingly.

Tapt, C. J., Zimmerman, Troop, Schneider and Brown, JJ., concur.
Troop, J., of the Tenth Appellate District, sitting for Matthias, J.